— In two actions to recover damages for personal injuries, the plaintiffs appeal from an order of the Supreme Court, Kings County (Hurowitz, J.), dated July 8, 1987, which denied his motion pursuant to CPLR 602 (a) for a joint trial of the two actions.
Ordered that the order is reversed, with costs, and the motion is granted.
We conclude that a joint trial of the two negligence actions involved herein would be appropriate in view of the plaintiff’s claim, which was supported by a medical affidavit, that the second accident aggravated the injuries sustained in the first accident (see, Boyman v Bryant, 133 AD2d 802; Megyesi v Automotive Rentals, 115 AD2d 596; Thayer v Collett, 41 AD2d 581; Potter v Clark, 19 AD2d 585). The interests of justice and judicial economy would best be served by a joint trial of these actions. Mangano, J. P., Thompson, Kunzeman and Eiber, JJ., concur.